     Case 1:18-cv-00028-MW-GRJ Document 13 Filed 12/10/18 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION

UNITED STATES OF AMERICA

                   Plaintiff

v.                                           Civil No.: 1:18cv28-MW/GRJ

REAL PROPERTY LOCATED AT
14196 SANDDOLLAR LANE, CRYSTAL
RIVER, FLORIDA, WITH ALL IMPROVEMENTS
AND APPURTENANCES THEREON

                   Defendant
                                                /

                                STATUS REPORT

      COMES NOW, the United States of America, by and through the

undersigned Assistant United States Attorney, and provides the following status

of the above-referenced case to the court:

      1.    The undersigned hereby informs the court that on or about June 26,

2018, a 10-count indictment was returned against Justin Lewis, in United States

of America v. Justin Lewis, Criminal Case No. 1:18cr15, charging him with various

violations of Title 18, United States Code, Section 1028A(a)(1).   The trial date

is set for February 25, 2019.




                                        1
      Case 1:18-cv-00028-MW-GRJ Document 13 Filed 12/10/18 Page 2 of 3



      2.     The real property located at 14196 Sanddollar Lane, Crystal River,

Florida, titled in the name of Justin Lewis, was included in the indictment as a

forfeitable asset.

      3.     Justin Lewis is the only individual who has filed a claim in the

instant case.

      4.     A trial date is currently set for February 25, 2019.

      5.     A stay in this matter is still appropriate, pending a resolution of the

criminal prosecution.    The United States will file a status report every 90 days

until the resolution of the criminal case.

      Dated this 10th day of December, 2018.

                                      Respectfully submitted,

                                      CHRISTOPHER P. CANOVA
                                      United States Attorney

                                      //s// Corey J. Smith
                                      COREY J. SMITH
                                      Assistant United States Attorney
                                      Florida Bar No. 0120420
                                      111 North Adams Street, 4th Floor
                                      Tallahassee, Florida 32301
                                      (850) 942-8430




                                         2
     Case 1:18-cv-00028-MW-GRJ Document 13 Filed 12/10/18 Page 3 of 3




                       CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 10th day of December, 2018, the

foregoing was filed electronically with the Clerk of the Court using the CM/ECF

filing system and Justin Lewis was mailed a copy at 13280 SW 61st Place Road,

Ocala, Florida 34481; and to Jack Maro, Post Office Box 3868, Ocala, Florida

34478-3868 .

                                    /s/ Corey J. Smith
                                    COREY J. SMITH
                                    Assistant United States Attorney



    CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(F)

      I HEREBY CERTIFY that this Status Report complies with the type-

volume limitation of Local Rule 7.1(F), 8,000 words, because this document

contains 368 words.

                                    //s// Corey J. Smith
                                    COREY J. SMITH
                                    Assistant United States Attorney




                                      3
